UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2067


CELESTIN MONGA,

                    Plaintiff - Appellant,

             v.

ABS MOVING & STORAGE, INC.; NATALIE SMITH; AVI SABBAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:16-cv-02000-PWG)


Submitted: April 12, 2019                                         Decided: May 7, 2019


Before AGEE and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Frederic D. Abramson, LAW OFFICES OF FREDERIC D. ABRAMSON, Gaithersburg,
Maryland, for Appellant. Tamara B. Goorevitz, FRANKLIN & PROKOPIK, P.C.,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Celestin Monga seeks to appeal the district court’s order denying Monga’s motion

for reconsideration of the denial of his motion for remand. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Monga seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            2